                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

John Bolton Baker,                      )
                                        ) C/A No. 4:16-1262-MBS
                      Plaintiff,        )
                                        )
       vs.                              )
                                        )      ORDER
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
                      Defendant.        )
________________ ___________________ )

       Plaintiff John Bolton Baker filed the within action on April 22, 2016, seeking judicial review

of a final decision of Defendant Acting Commissioner of Social Security Administration denying

Plaintiff’s application for disability and insurance benefits. By order filed January 5, 2017, and upon

motion of the Commissioner, the case was reversed pursuant to sentence four of 42 U.S.C. § 405(g)

and remanded to the Commissioner for further consideration. On April 5, 2017, the court entered

an order granting Plaintiff’s motion for attorney’s fees and costs under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412(d), in the amount of $4,197.94 and $416.00 in expenses.

       This matter now is before the court on motion for attorney’s fees pursuant to 42 U.S.C. §

406(b), which motion was filed on November 21, 2018. Counsel moves for an order awarding an

attorney’s fee of $36,908.75. On December 4, 2018, the Commissioner filed a response indicating

that she does not object to Plaintiff’s request. Accordingly, Plaintiff’s motion for fees under 42

U.S.C. § 406(b) is granted in the amount of $36,908.75.

       Plaintiff’s counsel indicates that the $4,197.94 fee awarded under the EAJA will be refunded

to Plaintiff in accordance with Gisbrecht v. Barnhart, 535 U.S. 89, 796 (2002), and counsel hereby
is directed to do so.

        IT IS SO ORDERED.


                            /s/ Margaret B. Seymour
                            Senior United States District Judge


Columbia, South Carolina

December 19, 2018




                               2
